                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA
                       Civil Action No. 1:19-cv-00272

                                         )
MAXWELL KADEL; JASON FLECK;              )
CONNOR THONEN-FLECK, by his              )
next friends and parents, JASON FLECK    )
and ALEXIS THONEN; JULIA                 )
MCKEOWN; MICHAL D. BUNTING,              )
JR.; C.B., by his next friends and parents,
                                         )
MICHAEL D. BUNTING, JR. and              )
SHELLEY K. BUNTING; and SAM              )
SILVAINE,                                )
                                         )
                       Plaintiffs,       )
                                         )
                        v.               )
                                         )
DALE FOLWELL, in his official            )
capacity as State Treasurer of North     )
Carolina; DEE JONES, in her official     )
capacity as Executive Administrator of   )
the North Carolina State Health Plan for )
Teachers and State Employees;            )
UNIVERSITY OF NORTH CAROLINA )
AT CHAPEL HILL; NORTH                    )
CAROLINA STATE UNIVERSITY;               )
UNIVERSITY OF NORTH CAROLINA )
AT GREENSBORO; and NORTH                 )
CAROLINA STATE HEALTH PLAN               )
FOR TEACHERS AND STATE                   )
EMPLOYEES,                               )
                                         )
                      Defendants.        )
                                         )

 RESPONSE IN OPPOSITION TO PLAINTIFFS’ MOTION FOR LEAVE TO
               FILE FIRST AMENDED COMPLAINT




    Case 1:19-cv-00272-LCB-LPA Document 64 Filed 08/24/20 Page 1 of 13
       This Court should deny the Plaintiffs’ Motion for Leave to amend their complaint

for several reasons, but the most salient is that this Court lacks jurisdiction to grant it. The

Plaintiffs seek leave to add a new claim against the North Carolina State Health Plan for

Teachers and State Employees (the State Health Plan). The Plaintiffs brought one claim

against the State Health Plan, and the Plan asserted its immunity from suit. This Court

rejected the Plan’s assertion of sovereign immunity, and the Plan has appealed. Sovereign

immunity is the right not to be subject to proceedings at all. The Plaintiffs cannot add a

new claim in an effort to force discovery and a trial without interfering with the Fourth

Circuit’s jurisdiction over the appeal.

       Because the Plaintiffs cannot bring new claims against the State Health Plan, this

Court should deny the Plaintiffs’ Motion for Leave to File First Amended Complaint. Some

changes in the new complaint, such as the withdrawal of Plaintiff Alexis Thonen, may be

unobjectionable. The Plaintiffs still have until October 1, 2020, to file an acceptable

amended complaint.

                               STATEMENT OF THE CASE

       Plaintiffs (or their children) are transgender individuals. [DE 1, Complaint ¶1]. The

Plaintiffs also suffer from gender dysphoria, which is a psychiatric diagnosis “only a subset

of transgender people suffer.” Doe 2 v. Shanahan, 917 F.3d 694, 708 (D.C. Cir. 2019)

(Williams, J., concurring). The Plaintiffs receive health insurance coverage through the

State Health Plan, and the Plan does not include gender transformation as a covered

medical treatment. The Plaintiffs want this Court to order that their health insurance include



                                               2



      Case 1:19-cv-00272-LCB-LPA Document 64 Filed 08/24/20 Page 2 of 13
gender transformation as a covered medical treatment, and they seek damages for the

medical costs and other injuries they have incurred because it does not.

                                     BACKGROUND

       On March 11, 2019, the Plaintiffs sued six defendants. First, the Plaintiffs sued their

employers, three North Carolina universities. [DE 1, ¶¶ 58-59, 67, 74, 84-85, 91, 101, 114].

They argue that the failure of these employers to provide health insurance that covers the

cost of gender transformation violates the prohibition against discrimination in an

“education program or activity receiving federal financial assistance” and is therefore a

violation of Title IX of the Education Amendments of 1972. [DE 1, ¶¶ 139-47]. See 20

U.S.C. § 1681, et seq.

       The Plaintiffs also sued North Carolina Treasurer Dale Folwell and Dee Jones, the

Administrator of the State Health Plan. [DE 1, Complaint ¶ 124-38]. The Plaintiffs argue

that the State Health Plan, which receives premiums from the Plaintiffs and their University

employers, violates the Equal Protection Clause of the U.S. Constitution because the Plan’s

benefits do not include payment for gender transformation. Id. This second claim seeks

only injunctive relief. [DE 1, ¶ 126]. See Ex parte Young, 209 U.S. 123 (1908) (The

Eleventh Amendment does not bar claims for injunctive relief against state officials in their

official capacity.).

       Finally, the Plaintiffs sued the State Health Plan itself for violation of Section 1557

of the Affordable Care Act. [DE 1, ¶¶ 148-57]. This provision bars discrimination in a

“health program or activity” that receives federal financial assistance. 42 U.S.C. § 18116.



                                              3



      Case 1:19-cv-00272-LCB-LPA Document 64 Filed 08/24/20 Page 3 of 13
       The defendants filed motions to dismiss on July 8, 2019. [DE 30-33]. While these

motions were pending, the University Defendants and the Plaintiffs reached a tolling

agreement. [DE 42-1]. As noted in the agreement, the Plaintiffs’ “Title VII claims against

University Defendants” had to be filed within ninety (90) days after the Equal Employment

Opportunity Commission issued a right-to-sue letter. [DE 42-1 at 3]. To comply with this

requirement, the Plaintiffs had to amend their complaint by March 2, 2020. [DE 42-1 at 4].

The University Defendants and the Plaintiffs asked this Court to toll the deadline for this

amendment until 30 days after the Supreme Court issued its decision in R.G. & G.R. Harris

Funeral Homes v. EEOC. [DE 42-1 at 5]. See Bostock v. Clayton Cty., Georgia, 140 S. Ct.

1731 (June 15, 2020) (the referenced decision). The Plaintiffs would then have 20 days to

amend their complaint to include a claim under Title VII. [DE 42-1 at 5]. The State Health

Plan defendants took no position on this tolling agreement between these other parties. [DE

41].

       This Court denied the defendants’ motions to dismiss on March 11, 2020. [DE 45].

The State Health Plan’s motion to dismiss had been founded on a claim of sovereign

immunity. [DE 32 & 33]. This Court concluded that North Carolina has waived its

immunity from suit. [DE 45 at 16-20]. On April 8, 2020, the State Health Plan filed an

interlocutory appeal with the Fourth Circuit. [DE 50]. The Court of Appeals docketed the

appeal the next day. [DE 52].

       On August 3, 2020, the Plaintiffs requested leave from this Court to file their First

Amended Complaint. [DE 62]. The Plaintiffs seek “leave to amend their complaint to plead

Title VII claims” and to add Dana Caraway as a plaintiff. The Plaintiffs cite the tolling

                                             4



       Case 1:19-cv-00272-LCB-LPA Document 64 Filed 08/24/20 Page 4 of 13
agreement entered by this Court, as well as Rule 15(a)(2)’s general command that “the

court should freely give leave [to amend the complaint] when justice so requires.” Fed. R.

Civ. P. 15(a)(2).

         The amended complaint includes more than Title VII claims against the University

Defendants. The Plaintiffs also allege that the State Health Plan has violated Title VII. [DE

62-1 at ¶¶ 20-22, 175-88].

                                                  ARGUMENT

         A Plaintiff has an absolute right to amend their complaint once at any time before

the defendant has filed a responsive pleading. Fed. R. Civ. P. 15. This authority lapsed on

July 8, 2019. The Plaintiffs must now seek leave of the court or obtain the opposing parties’

written consent before filing an amended complaint, understanding that leave to amend

“shall be freely given when justice so requires.” Fed. R. Civ. P. 15(a)(2).*

         While motions to amend are freely granted, the generosity of Rule 15(a) is not

without limits. The request can be denied when “the amendment would be prejudicial to

the opposing party, there has been bad faith on the part of the moving party, or the

amendment would be futile.” Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir.

1986). To these restrictions, the defendants offer an additional reason to deny the motion:

the district court lacks jurisdiction to grant the request as presented.




*
  In their motion, the Plaintiffs state that the State Health Plan, Treasurer Folwell, and Administrator Jones had “not
yet responded regarding their position” at the time of filing. [DE 62 at 2]. This is accurate but incomplete. The
Plaintiffs did not provide the Complaint prior to seeking leave to amend. Defendants should not be faulted for seeking
the same information required by Local Rule 15.1.

                                                          5



       Case 1:19-cv-00272-LCB-LPA Document 64 Filed 08/24/20 Page 5 of 13
I.     This Court lacks jurisdiction to grant the Plaintiffs’ Motion for Leave to File First
       Amended Complaint.

       The Plaintiffs’ Complaint currently alleges a single claim against the State Health

Plan: violation of § 1557 of the Affordable Care Act. [DE 1, ¶¶ 148-57]. The State Health

Plan is an agency of the State of North Carolina and invoked its sovereign immunity as bar

to this suit. This Court refused to dismiss the Complaint, finding North Carolina has waived

its immunity from suit. [DE 45 at 16-20].

       Sovereign immunity is not just a bar to liability. Sovereign immunity prevents “the

indignity of subjecting a State to the coercive process of judicial tribunals at the instance

of private parties.” Puerto Rico Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S.

139, 146 (1993). Therefore, the State Health Plan has a right to interlocutory review. Id.

Pursuant to the collateral order doctrine, the State Health Plan appealed to the Fourth

Circuit on April 8, 2020. [DE 50]. The Fourth Circuit docketed the appeal on the next day.

[DE 52].

       “The filing of a notice of appeal is an event of jurisdictional significance—it confers

jurisdiction on the court of appeals and divests the district court of its control over those

aspects of the case involved in the appeal.” Griggs v. Provident Consumer Disc. Co., 459

U.S. 56, 58 (1982). The State Health Plan has invoked its sovereign right not to stand trial,

and this Court cannot proceed forward against the Plan until the Fourth Circuit has reached

its decision or given permission to proceed.

       This Court has residual jurisdiction only over “a narrow class of actions that

promote judicial efficiency and facilitate the division of labor between trial and appellate


                                               6



      Case 1:19-cv-00272-LCB-LPA Document 64 Filed 08/24/20 Page 6 of 13
courts.” Doe, 749 F.3d at 258 (4th Cir. 2014). These must be “matters that are collateral to

the appeal” (such as a claim for attorney fees) or “action that aids the appellate process”

(such as reducing oral opinions to writing). Id.

       The Plaintiffs’ Motion for Leave to amend the complaint neither promotes judicial

efficiency nor raises a collateral matter. The Plaintiffs’ new complaint is an end-run around

the Fourth Circuit’s jurisdiction. The Complaint now alleges that the State Health Plan has

violated Title VII of the Civil Rights Act, as an “agent” of the Plaintiffs’ actual employers

and as a “joint employer.” [DE 62-1 at ¶¶ 20-22]. Even were this a plausible theory (and it

is not), this Court should not allow itself to be misled into assuming jurisdiction that now

lies elsewhere.

       “[A] federal district court and a federal court of appeals should not attempt to assert

jurisdiction over a case simultaneously.” Griggs, 459 U.S. at 58. For this reason, a plaintiff

cannot even voluntarily dismiss claims after the appeal has been docketed. D.C. v. Trump,

930 F.3d 209, 214 (4th Cir. 2019) rev’d on other grounds 959 F.3d 126 (4th Cir. 2020) (en

banc) (reversed because, unlike here, the district court had not yet issued a ruling denying

immunity). A timely filed notice of appeal transfers jurisdiction of a case to the court of

appeals and strips a district court of jurisdiction to rule on any matters involved in the

appeal. “This rule fosters judicial economy and guards against the confusion and

inefficiency that would result if two courts simultaneously were considering the same

issues.” Doe v. Pub. Citizen, 749 F.3d 246, 258 (4th Cir. 2014).

       Griggs makes clear that “those aspects of the case involved in the appeal” cannot

be altered by the district court while the case is pending. 459 U.S. at 58. For a claim of

                                              7



      Case 1:19-cv-00272-LCB-LPA Document 64 Filed 08/24/20 Page 7 of 13
immunity, the ‘aspects of the case’ involve whether there should be a case at all. Sovereign

immunity, like qualified immunity for suits against individual government officials, is “an

immunity from suit rather than a mere defense to liability” which is “effectively lost if a

case is erroneously permitted to go to trial.” Puerto Rico Aqueduct & Sewer Auth. v.

Metcalf & Eddy, Inc., 506 U.S. 139, 144 (1993). “The justification for the interlocutory

appeal is that the trial destroys rights created by the immunity.” Apostol v. Gallion, 870

F.2d 1335, 1338 (7th Cir. 1989). It makes no sense for a trial to go forward while the court

of appeals cogitates on whether there should be one. Id.

       This Court cannot blind itself to the import of the Plaintiffs’ motion. They bring a

new claim under Title VII of the Civil Rights Act against the State Health Plan to

circumvent the State’s appeal. Once the Fourth Circuit docketed the State Health Plan’s

appeal, this forum became unavailable for the Plaintiffs. That they have a new theory of

recovery is not relevant. The Complaint must remain intact for purposes of the appeal, and

new legal theories of recovery against the State Health Plan must wait.

II.    The Plaintiffs’ Motion for Leave should also be denied as futile and/or prejudicial
       to the Defendants.

       The Plaintiffs cite a “joint stipulation” as authority to raise otherwise untimely

claims under Title VII. [DE 42-1]. The tolling agreement was between the Plaintiffs and

the University Defendants. The State Health Plan was not part of this stipulation. The

tolling agreement only permits delay in bringing suit against the University Defendants.

Further, upon information and belief, the new proposed plaintiff—Dana Caraway—has not




                                             8



      Case 1:19-cv-00272-LCB-LPA Document 64 Filed 08/24/20 Page 8 of 13
yet received authority to sue from the Equal Employment Opportunity Commission. These

claims are barred.

       Moreover, the legal theory proposed by the Plaintiffs has already been rejected by

the Fourth Circuit. A motion for leave to amend a complaint is futile if the amended

complaint could not satisfy the appropriate requirements of the Federal Rules of Civil

Procedure, including Rule 12(b)(6). United States ex rel. Wilson v. Kellogg Brown & Root,

Inc., 525 F.3d 370, 376 (4th Cir. 2008).

       The Plaintiffs allege that the State Health Plan is liable as an “agent” of the

University Defendants. The Fourth Circuit has already opined on the liability of “agents”

under Title VII. If an “agent” undertakes “discriminatory personnel actions,” this creates

liability for the employer, not the agent individually. Birkbeck v. Marvel Lighting Corp.,

30 F.3d 507, 510 (4th Cir. 1994). Admittedly, there can be liability for individual decisions

of a non-delegable nature, id. at 511 n.1, but the Plaintiffs’ amended complaint alleges just

the opposite. The Plaintiffs allege that the State Health Plan’s benefits are a “delegate[d]

responsibility” from the universities. [DE 62-1 at ¶ 20]. Liability for delegated decisions

remains with the employer.

       Finally, the Plaintiffs’ complaint misconstrues the “joint employer” doctrine under

Title VII. Whether two entities are joint employers depends on the extent that the two

employers “exercise[s] significant control over the same employees.” Butler v. Drive Auto.

Indus. of Am., Inc., 793 F.3d 404, 408 (4th Cir. 2015). The Fourth Circuit’s “hybrid” test

makes clear that the focal point is not control over a specific employee benefit but control

over the employee’s work experience. The “joint employer” doctrine exists to identify the

                                             9



      Case 1:19-cv-00272-LCB-LPA Document 64 Filed 08/24/20 Page 9 of 13
“the loci of effective control over an employee” without discounting the “formalities” of

the employment relationship entirely. Id. at 415. There is simply nothing in Title VII that

suggests that a health insurance provider—such as Blue Cross/Blue Shield or United

Health Care or the State Health Plan—is a “joint employer” of its participants because the

health plan offers a specific menu of benefits.

                                     CONCLUSION

       This Court should not, and indeed cannot, grant the Plaintiffs leave to amend their

complaint in the manner they propose. A more reasonable request might be possible,

recognizing that some of the Plaintiffs’ proposed amendments will engender further

procedural filings. [See, e.g., DE 62-1 at 46 (deleting demand for jury)]. Local Rule 15.1

exists to prevent confusion about what amendments to the complaint have been proposed

and adopted. This motion should be denied.


Dated this 24th day of August, 2020.



                                          Respectfully submitted by,


/s/ Ben Garner                            /s/ John G. Knepper
James Benjamin Garner                     John G. Knepper
N.C. Bar. No. 41257                       Wyo. Bar No. 7-4608
General Counsel                           LAW OFFICE OF JOHN G. KNEPPER, LLC
North Carolina Department of              Post Office Box 1512
    the State Treasurer                   Cheyenne, WY 82003-1512
3200 Atlantic Avenue                      Telephone: (307) 632-2842
Raleigh, North Carolina 27604             Facsimile: (307) 432-0310
Telephone: (919) 814-4000                 John@KnepperLLC.com
Ben.Garner@nctreasurer.com


                                             10



     Case 1:19-cv-00272-LCB-LPA Document 64 Filed 08/24/20 Page 10 of 13
                              /s/ Kevin G. Williams
                              Kevin G. Williams
                              N. C. Bar No. 25760

                              /s/ Mark A. Jones
                              Mark A. Jones
                              N.C. Bar No. 36215
                              BELL, DAVIS & PITT, P.A.
                              100 North Cherry St., Suite 600
                              Winston-Salem, NC 27120-1029
                              Telephone: (336) 722-3700
                              Facsimile: (336) 722-8153
                              kwilliams@belldavispitt.com
                              mjones@belldavispitt.com




                                11



Case 1:19-cv-00272-LCB-LPA Document 64 Filed 08/24/20 Page 11 of 13
                         CERTIFICATE OF WORD COUNT

       Pursuant to L.R. 7.3(d)(1), the undersigned certifies that this Brief complies with

the word limit contained in L.R. 7.3(d)(1), using the word count feature of the word

processing software in making this certification.


                                          /s/ John G. Knepper
                                          John G. Knepper
                                          Wyo. Bar No. 7-4608
                                          LAW OFFICE OF JOHN G. KNEPPER, LLC
                                          Post Office Box 1512
                                          Cheyenne, WY 82003-1512
                                          Telephone: (307) 632-2842
                                          Facsimile: (307) 432-0310
                                          John@KnepperLLC.com

                                          /s/ Kevin G. Williams
                                          Kevin G. Williams
                                          N. C. Bar No. 25760

                                          /s/ Mark A. Jones
                                          Mark A. Jones
                                          N.C. Bar No. 36215
                                          BELL, DAVIS & PITT, P.A.
                                          100 North Cherry St., Suite 600
                                          Winston-Salem, NC 27120-1029
                                          Telephone: (336) 722-3700
                                          Facsimile: (336) 722-8153
                                          kwilliams@belldavispitt.com
                                          mjones@belldavispitt.com




                                            12



     Case 1:19-cv-00272-LCB-LPA Document 64 Filed 08/24/20 Page 12 of 13
                             CERTIFICATE OF SERVICE

       The undersigned hereby certifies that this document was filed through the ECF

system and will be sent electronically to the registered participants as identified on the

Notice of Electronic Filing (NEF).

       This the 24th day of August, 2020.

                                           /s/ Kevin G. Williams




                                             13



     Case 1:19-cv-00272-LCB-LPA Document 64 Filed 08/24/20 Page 13 of 13
